84 F.3d 1453
318 U.S.App.D.C. 79
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.NATIONSBANK, N.A.v.Jacqueline PLECAS, Appellant.
No. 95-7163.
United States Court of Appeals, District of Columbia Circuit.
Feb. 26, 1996.

Before:  WALD, WILLIAMS, and ROGERS, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the court's order to show cause filed June 30, 1995, and the response thereto;  the supplemental response (styled as a notice), appellee's opposition thereto, and the reply, it is


2
ORDERED that the order to show cause be discharged.   It is


3
FURTHER ORDERED that the case be remanded for entry of the notice of appeal.   Although appellant's notice of appeal as first submitted may not have conformed to Local Rule 104(c), the district court clerk had a duty to file it.   See Fed.R.Civ.P. 5(e).   Accordingly, that notice of appeal was timely pursuant to Fed.R.App.P. 4(a).   Although papers that do not conform to Local Rules may be stricken by the district judge once they have been filed, we conclude that in the circumstances presented here, the notice of appeal should remain filed.   Given that appellant's notice of appeal was timely, and there is no claim it did not conform to Fed.R.App.P. 3, she may appeal as of right the judgment against her pursuant to Fed.R.App.P. 4(a).   Moreover, it does not appear that the purposes of Local Rule 104(c) would be served by striking appellant's notice of appeal for nonconformity with that Rule.   It is


4
FURTHER ORDERED that the district court's order, filed October 24, 1995, be vacated as moot.


5
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 41.